DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on November 1, 2022. Claims 1-2, 13-16, and 19-32 are pending. The claim objection to claim 14 is withdrawn due to the amendment.

Response to Arguments
Applicant’s arguments, see pages 9-13, filed November 1, 2022, with respect to the rejection(s) of claim(s) under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dooley (2005/0122095), Sugiura (US 2005/0155349), Guglielmin (US 9,587,645) and an obvious to try rationale. Dooley discloses that the fan blade 22 has a region of conductive material on the blade (a coating) near the magnet/sensor location (par. 35), however does not disclose whether the coating is positioned on a side surface. MPEP 2143(E) establishes "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. In this case, although none of the references (Dooley, Sugiura) explicitly disclose applying a magnetic coating on the side surface, it would have been obvious to try coating the side surface as set forth below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13, 15-16, 19-26, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (US 2005/0122095) in view of Sugiura (US 2005/0155349) and in view of Guglielmin (US 9,587,645).
	In regards to claim 1, Dooley discloses an aircraft sensing system for a rotor of an aircraft engine (turbofan engine 10), the rotor rotatable about a longitudinal axis, the aircraft sensing system comprising:
	at least one blade (22) coupled to rotate with the rotor of the aircraft engine (10) about the longitudinal axis, the at least one blade comprising a core comprising a first material and a second material (coating of electrically conductive material, par. 35) applied over the first material to provide at least one marker, wherein a side surface extends between a leading edge and a trailing edge, and wherein the side surface extends spanwise from a platform to a tip of the at least one blade (Figs. 1-2A);
at least one sensor (34) mounted adjacent the at least one rotating member and configured to produce at least one first signal (signal, par. 9) in response to detecting passage of the at least one marker as the at least one blade rotates about the axis (Fig. 2A); and 
a control unit (processing unit, par. 38) communicatively coupled to the at least one sensor and configured to generate, in response to the at least one first signal received from the at least one sensor, a second signal indicative of a rotational speed of the rotor (see step 66, par. 43, Fig. 3).
	Dooley does not disclose the first material having a first magnetic permeability and the second material having a second magnetic permeability greater than the first magnetic permeability, the second material applied on a side surface of the at least one blade and forming at least one layer of nanocystalline material having a thickness ranging from 0.001 inch to 0.020 inch.
Sugiura discloses at least one blade (15b) coupled to rotate with the rotor of the engine about the longitudinal axis, the at least one blade comprising a core comprising a first material (non-magnetic light material, par. 31, ex. Al alloy) and a second material (15c, see par. 29, ex. iron) applied over the first material to provide at least one marker (par. 32), the first material have a first magnetic permeability and the second material having a second magnetic permeability greater than the first magnetic permeability (see pars. 29-31, note that materials such as iron have much higher magnetic permeability than aluminum materials).
Dooley discloses an aircraft sensing system for at least one blade, however do not disclose magnetic permeabilities of the first and second materials. Sugiura, which is also directed to a rotational sensing system for an engine, discloses a marker formed by applying a material with higher magnetic permeability over an entire exposure surface of the at least one blade which provides a sensing arrangement without weight imbalance and at lower costs than other known processes (pars. 12, 32). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the aircraft sensing system of Dooley by providing the first material having a first magnetic permeability and the second material having a second magnetic permeability greater than the first magnetic permeability, the second material applied over an entire exposed surface of the at least one blade, as taught by Sugiura, to provide a sensing arrangement without weight imbalance and at lower costs than other known processes (Sugiura pars. 12, 32).
Furthermore, Guglielmin discloses forming at least one layer of nanocrystalline material (coating) having a thickness ranging from 0.001 inch to 0.02 inch (Col. 5, lines 1-Col. 6, line 12).
Dooley and Sugiura comprises applying a coating to form the marker, however does not disclose applying a nanocrystalline coating. Guglielmin, which is also directed to a metal coating for a fan blade, discloses applying a nanocrystalline coating which provides a lightweight and/or low cost coating (Guglielmin Col. 1, lines 52-56) and enables coating for a complex aerodynamic form with improved performance (Guglielmin Col. 9, lines 8-12). Thus, it would have been obvious to one having ordinary skill in the art to further modify the sensing system of Dooley by forming at least one layer of nanocrystalline material having a thickness ranging from 0.001 inch to 0.02 inch, as taught by Guglielmin, to provide a lightweight and/or low cost coating (Guglielmin Col. 1, lines 42-45), and to coat complex aerodynamic forms with improved performance (Guglielmin Col. 9, lines 8-12).
Furthermore, the modified aircraft sensing system of Dooley lacks the second material applied on the side surface of the at least one blade, however it would have been obvious to try applying the second material to the side surface. Dooley and Sugiura disclose coatings on a non-magnetic blade surface (Dooley par. 35 see “a coating”, Sugiura pars. 31-32) to form markers which are detectable by corresponding sensors. There is a recognized need to apply magnetic coating to surfaces of a blade. There are a finite number of identified predictable potential solutions to apply a coating near a tip of the blade, such as on the tip (ex. Sigiura Fig. 3), or on a side surface of the blade (ex. Guglielmin Col. 3, lines 6-9). Dooley describes providing the coating on the blade near the sensor location (par. 35), and a person of ordinary skill in the art would have been able to determine the surface(s) to coat depending on the sensor location, and on desired response of the blade as it passes near the sensor. Note that increasing the number of surfaces would likely increase the detection of the blade, and it known to form the entire rotor blade from a magnetic material (see Sugiura pars. 29-30).
It is obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(E). The MPEP states there must be: (1) a recognized problem or need in the art, (2) a finite number of identified predictable potential solutions to the recognized problem, and (3) a reasonable expectation of success for pursuing the known potential solutions. In this case, (1) the cited references establish a need to apply magnetic coating to surfaces of a blade, (2) there are a finite number of surfaces of blade (such as the tip, side surface, and/or platform) to apply the coating, and (3) there is a reasonable expectation for success since a person having ordinary skill in the art since would have been able to determine the surface(s) to coat depending on the specific arrangement, and sensitivity of the sensor, and would have been able to coat the blade using known techniques. Accordingly, it would have been obvious to further modify the aircraft sensing system of Dooley to apply the second material on the side surface of the at least one blade.
The processor unit is interpreted under 35 U.S.C. 112(f) as a control unit that is coupled to the at least one sensor and configured to generate a second signal to accomplish the claimed function, and equivalents thereof. (Dooley discloses a processing unit that is coupled to the at least one sensor 34 and determines a second signal indicative of rotation, par. 38, Fig. 3).
In regards to claim 2, the modified aircraft sensing system of Dooley comprises the at least one blade comprises at least one fan blade of the engine (Dooley Fig. 1).
In regards to claim 13, the modified aircraft sensing system of Dooley comprises the at least one marker is provided by coating the at least one blade with the second material (Dooley par. 35, also see Sugiura pars. 29-31).
In regards to claim 19, the modified aircraft sensing system of Dooley comprises the at least one marker is provided by plating the at least one blade with the second material (see Guglielmin Col. 3, line 47).
In regards to claim 20, the modified aircraft sensing system of Dooley comprises the at least one marker is provided by applying an intermolecular coating (as modified by Guglielmin, see nanocrystalline coating) to the at least one blade.
In regards to claim 21, the modified aircraft sensing system of Dooley comprises a plurality of blades (Dooley 22) are coupled to rotate with the rotor, and further wherein the at least one blade comprises a single one of the plurality of blades (Dooley Fig. 2A).
In regards to claim 22, the modified aircraft sensing system of Dooley comprises a plurality of blades (Dooley 22) are coupled to rotate with the rotor, and further wherein the at least one blade comprises multiple one of the plurality of blades (Dooley par. 35).
In regards to claim 23, the modified aircraft sensing system of Dooley comprises the at least one blade is a fan blade of a turbofan engine (Dooley Fig. 1).
In regards to claim 24-26, the modified aircraft sensing system of Dooley, contains the second material blade provided on a side surface surfaces, however lacks the second material on the side surface extends to an edge of the platform, the second material is further applied on the platform, and the second material is further applied on a root of the at least one blade. 
It would have been obvious to try to further provide the second material on the side surface extends to an edge of the platform, the second material is further applied on the platform, and the second material is further applied on a root of the at least one blade since these are additional known surfaces of a blade to apply a coating, and there remains a reasonable expectation for success especially since Guglielmin teaches the nanocoating on these specific surfaces (Guglielmin Col. 3, lines 6-9, Guglielmin Fig. 2).
It is obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(E). The MPEP states there must be: (1) a recognized problem or need in the art, (2) a finite number of identified predictable potential solutions to the recognized problem, and (3) a reasonable expectation of success for pursuing the known potential solutions. In this case, (1) the cited references establish a need to apply magnetic coating to surfaces of a blade, (2) there are a finite number of surfaces of blade (such as the tip, side surface, platform, and/or root) to apply the coating, and (3) there is a reasonable expectation for success since a person having ordinary skill in the art since would have been able to determine the surface(s) to coat depending on the specific arrangement, and sensitivity of the sensor, and would have been able to coat the blade using known techniques. Accordingly, it would have been obvious to further modify the aircraft sensing system of Dooley to apply the second material on the side surface extends to an edge of the platform, the second material is further applied on the platform, and the second material is further applied on a root of the at least one blade.
In regards to claim 15, Dooley discloses an aircraft sensing method for a rotor of an aircraft engine (10), the rotor rotatable about a longitudinal axis of the aircraft engine, the method comprising:
receiving at least one first signal from at least one sensor (34) positioned adjacent at least one blade (22) of the engine, the at least blade coupled to rotate with the rotor about the longitudinal axis and comprising a core comprising a first material (blade material) and a second material (conductive material coating) applied over the first material to provide at least one marker (par. 35), the at least one first signal produced by the at least one sensor in response to detecting passage of the least one marker as the at least one blade rotates about the axis (Figs. 2A, pars. 37-38), wherein a side surface extends between a leading edge and a trailing edge, and wherein the side surface extends spanwise from a platform to a tip of the at least one blade (Figs. 1-2A); and
processing the at least one first signal to generate a second signal indicative of a rotational speed of the rotor (par. 38, Fig. 3).
Dooley does not disclose the first material having a first magnetic permeability and the second material having a second magnetic permeability greater than the first magnetic permeability, the second material applied on the side surface of the at least one blade and forming at least one layer of nanocystalline material having a thickness ranging from 0.001 inch to 0.020 inch.
Sugiura discloses the at least one blade comprising a core comprising a first material (non-magnetic light material, par. 31, ex. Al alloy) and a second material (15c, see par. 29, ex. iron) applied over the first material to provide at least one marker (par. 32), the first material have a first magnetic permeability and the second material having a second magnetic permeability greater than the first magnetic permeability (see pars. 29-31, note that materials such as iron have much higher magnetic permeability than aluminum materials), the second material applied over an entire exposed surface of the at least one blade (see par. 31, “a layer 15c made of a magnetic material is formed on the projected portions 15b”).
Dooley discloses an aircraft sensing system for at least one blade, however do not disclose magnetic permeabilities of the first and second materials. Sugiura, which is also directed to a rotational sensing system for an engine, discloses a marker formed by applying a material with higher magnetic permeability on a surface of the at least one blade which provides a sensing arrangement without weight imbalance and at lower costs than other known processes (pars. 12, 32). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the aircraft sensing method of Dooley by providing the first material having a first magnetic permeability and the second material having a second magnetic permeability greater than the first magnetic permeability, the second material applied over an entire exposed surface of the at least one blade, as taught by Sugiura, to provide a sensing arrangement without weight imbalance and at lower costs than other known processes (Sugiura pars. 12, 32).
Furthermore, Guglielmin discloses forming at least one layer of nanocrystalline material (coating) having a thickness ranging from 0.001 inch to 0.02 inch (Col. 5, lines 1-Col. 6, line 12).
Dooley and Sugiura comprises applying a coating to form the marker, however does not disclose applying a nanocrystalline coating. Guglielmin, which is also directed to a metal coating for a fan blade, discloses applying a nanocrystalline coating which provides a lightweight and/or low cost coating (Guglielmin Col. 1, lines 52-56) and enables coating for a complex aerodynamic form with improved performance (Guglielmin Col. 9, lines 8-12). Thus, it would have been obvious to one having ordinary skill in the art to further modify the sensing method of Dooley by forming at least one layer of nanocrystalline material having a thickness ranging from 0.001 inch to 0.02 inch, as taught by Guglielmin, to provide a lightweight and/or low cost coating (Guglielmin Col. 1, lines 42-45), and to coat complex aerodynamic forms with improved performance (Guglielmin Col. 9, lines 8-12).
Furthermore, the modified sensing method of Dooley lacks the second material applied on the side surface of the at least one blade, however it would have been obvious to try applying the second material to the side surface. Dooley and Sugiura disclose coatings on a non-magnetic blade surface (Dooley par. 35 see “a coating”, Sugiura pars. 31-32) to form markers which are detectable by corresponding sensors. There is a recognized need to apply magnetic coating to surfaces of a blade. There are a finite number of identified predictable potential solutions to apply a coating near a tip of the blade, such as on the tip (ex. Sigiura Fig. 3), or on a side surface of the blade (Guglielmin Col. 3, lines 6-9). Dooley describes providing the coating on the blade near the sensor location (par. 35), and a person of ordinary skill in the art would have been able to determine the surface(s) to coat depending on the sensor location, and on desired response of the blade as it passes near the sensor. Note that increasing the number of surfaces would likely increase the detection of the blade, and it known to form the entire rotor blade from a magnetic material (see Sugiura pars. 29-30).
It is obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(E). The MPEP states there must be: (1) a recognized problem or need in the art, (2) a finite number of identified predictable potential solutions to the recognized problem, and (3) a reasonable expectation of success for pursuing the known potential solutions. In this case, (1) the cited references establish a need to apply magnetic coating to surfaces of a blade, (2) there are a finite number of surfaces of blade (such as the tip, side surface, and/or platform) to apply the coating, and (3) there is a reasonable expectation for success since a person having ordinary skill in the art since would have been able to determine the surface(s) to coat depending on the specific arrangement, and sensitivity of the sensor, and would have been able to coat the blade using known techniques. Accordingly, it would have been obvious to further modify the aircraft sensing system of Dooley to apply the second material on the side surface of the at least one blade.
In regards to claim 16, the modified method of Dooley comprises the at least one first signal is received from the at least one sensor positioned adjacent the at least one rotating member comprising at least one blade of the engine (Dooley Figs. 1-2A; Sugiura Fig. 3).
In regards to claim 31-32, the modified aircraft sensing system of Dooley, contains the second material blade provided on a side surface surfaces, however lacks the second material on the side surface extends to an edge of the platform, and the second material is further applied on the platform.
It would have been obvious to try to further provide the second material on the side surface extends to an edge of the platform, and the second material is further applied on the platform since these are additional known surfaces of a blade to apply a coating, and there remains a reasonable expectation for success especially since Guglielmin teaches coating on these specific surfaces (Guglielmin Col. 3, lines 6-9, Guglielmin Fig. 2).
It is obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(E). The MPEP states there must be: (1) a recognized problem or need in the art, (2) a finite number of identified predictable potential solutions to the recognized problem, and (3) a reasonable expectation of success for pursuing the known potential solutions. In this case, (1) the cited references establish a need to apply magnetic coating to surfaces of a blade, (2) there are a finite number of surfaces of blade (such as the tip, side surface, platform, and/or root) to apply the coating, and (3) there is a reasonable expectation for success since a person having ordinary skill in the art since would have been able to determine the surface(s) to coat depending on the specific arrangement, and sensitivity of the sensor, and would have been able to coat the blade using known techniques. Accordingly, it would have been obvious to further modify the sensing method of Dooley to apply the second material on the side surface extends to an edge of the platform, and the second material is further applied on the platform.

Claims 14 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (US 2005/0122095) in view of Sugiura (US 2005/0155349) in view of Chueng (US 9,427,835) and in further view of Lu (US 2015/0292962).
	In regards to claim 14, the modified aircraft sensing system of Dooley contains all of the claimed elements as set forth in the rejection of claim 1, except that the second material has a relative magnetic permeability between 80,000 and 100,000.
	Lu discloses material has a relative magnetic permeability between 80,000 and 100,000 (Lu par. 39).
	Dooley, as modified by Sugiura, discloses materials with high magnetic permeability and a sensor which generates a signal responsive to the magnetic field becoming stronger (par. 29), however does not disclose a relative magnetic permeability between 80,000 and 100,000. Lu, which is also directed to a sensor system, discloses utilizing higher relative magnetic permeability materials, which as known to those skilled in the art (see par. 36 of specification), enhance a magnetic response of the material. Thus, it would have been obvious to one having ordinary skill in the art to further modify the sensing system of Sugiura by utilizing higher relative magnetic permeability material within the claimed range, as taught Lu, to enhance a magnetic response of the material and increase strength of the signal of the magnetic sensor.
	In regards to claims 27-29, the modified aircraft sensing system of Dooley lacks the second material comprises Mu-metal, ferrite ceramic, or permalloy.
Lu discloses a high magnetic permeability material comprising Mu-metal, ferrite ceramic, or permalloy (par. 39).
	Dooley, as modified by Sugiura, discloses materials with high magnetic permeability and a sensor which generates a signal responsive to the magnetic field becoming stronger (par. 29), however does not disclose the specific relative magnetic permeability materials claimed. Lu, which is also directed to a sensor system, discloses utilizing higher relative magnetic permeability materials, which as known to those skilled in the art (see par. 36 of specification), enhance a magnetic response of the material. Thus, it would have been obvious to one having ordinary skill in the art to further modify the sensing system of Sugiura by using Mu-metal, ferrite ceramic, or permalloy, as taught Lu, to enhance a magnetic response of the material and increase strength of the signal of the magnetic sensor.
	In regards to claim 30, the modified aircraft sensing system of Dooley lacks the second material comprises supermalloy.
Lu discloses high magnetic permeable materials (par. 39, ex. permalloy).
	Dooley, as modified by Sugiura, discloses materials with high magnetic permeability and a sensor which generates a signal responsive to the magnetic field becoming stronger (par. 29), however does not disclose the specific relative magnetic permeability materials claimed. Lu, which is also directed to a sensor system, discloses utilizing higher relative magnetic permeability materials, which as known to those skilled in the art (see par. 36 of specification), enhance a magnetic response of the material. Thus, it would have been obvious to one having ordinary skill in the art to further modify the sensing system of Sugiura by using a high magnetic permeability material, as taught Lu, to enhance a magnetic response of the material and increase strength of the signal of the magnetic sensor.
	The modified aircraft sensing system of Dooley, as modified above, comprises high magnetic permeable materials including permalloy. Note that supermalloy is a specific composition of permalloy which contains 79% Ni, 16% Fe, and 5% Mo.
	Since applicant has not disclosed that having the specific material solves any stated problem or is for any particular purpose above the fact that the material has high magnetic permeability and it appears that the sensing method would perform equally well with the specific material as claimed by applicant, it would have been an obvious matter of design choice to further modify the sensing system of Sugiura by utilizing the specific material as claimed for the purpose of providing a high magnetic permeability material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        

12/1/2022


/Christopher Verdier/Primary Examiner, Art Unit 3745